     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 1 of 11 PageID #:1



 1 Mathew K. Higbee, Esq., (Ill. Bar No. 6319929)
   HIGBEE & ASSOCIATES
 2
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8350
 4 (714) 597-6559 facsimile
 5 Email: mhigbee@higbeeassociates.com
 6 Attorney for Plaintiff,
 7 CHRISTOPHER SADOWSKI
 8
 9
                          UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF ILLINOIS
11
     CHRISTOPHER SADOWSKI,                       Case No. 1:19-cv-6891
12
13                            Plaintiff,
                                                 COMPLAINT FOR DAMAGES AND
14                                               INJUNCTIVE RELIEF
     v.
15                                               DEMAND FOR JURY TRIAL
     DR. BOYCE WATKINS d/b/a
16   http://www.brothersonsports.com/; and
17   DOES 1 through 10 inclusive,

18                            Defendant.
19
20
21          Plaintiff, Christopher Sadowski alleges as follows:

22                              JURISDICTION AND VENUE
23
          1.       This is a civil action seeking damages and injunctive relief for
24
25 copyright infringement under the Copyright Act of the United States, 17 U.S.C.
26 § 101 et seq.
27
          2.       This Court has subject matter jurisdiction over Plaintiff’s claims
28

                                                1
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 2 of 11 PageID #:1



 1 for copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §
 2
     1338(a).
 3
          3.       This Court has personal jurisdiction over Defendant because
 4
 5 Defendant conducts business and/or resides within the State of Illinois,
 6 Defendant’s acts of infringement complained of herein occurred in the State of
 7
   Illinois, and Defendant caused injury to Plaintiff within the State of Illinois.
 8
 9       4.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c)

10 and 1400(a) in that this is the judicial district in which a substantial part of the
11
   acts and omissions giving rise to the claims occurred. Alternatively, venue is
12
13 also proper pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and
14 has a regular and established place of business in this judicial district.
15
                                       PARTIES
16
           5.      Plaintiff Christopher Sadowski (“Sadowski” or “Plaintiff”) resides
17
18 in the State of New Jersey and is a professional photographer by trade.
19
           6.      Plaintiff is informed and believes, and thereon alleges, that
20
     Defendant Dr. Boyce Watkins is an Illinois resident, with a principle place of
21
22 business at 4748 S Greenwood Ave #1E, Chicago, IL 60615, as discovered from
23 Watkins Media Group, LLC and Boyce Watkins Enterprises LLC filings in
24
   Illinois on which Dr. Boyce Watkins is listed as a manager. A true and correct
25
26 copy of Watkins Media Group, LLC and Boyce Watkins Enterprises LLC LLC
27 File Detail Reports are attached hereto as Exhibit A.
28

                                                 2
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 3 of 11 PageID #:1



 1         7.      On information and belief, Defendant owns and operates the
 2
     website http://www.brothersonsports.com/ (the “Website”). While this website
 3
     domain registration has recently lapsed, the accompanying Facebook page is still
 4
 5 active and appears to be maintained by Dr. Boyce Watkins in order to promote
 6 his general personal brand. A true and correct copy of the domain registration
 7
   expiration published by GoDaddy Operating Company, LLC is attached hereto
 8
 9 as Exhibit B; true and correct screen captures of the Facebook page is attached
10 hereto as Exhibit C
11
         8.      Prior to the http://www.brothersonsports.com/ domain registration
12
13 lapsing,     the      website      directed     advertising    inquiries     to

14 advertising@watkinsmediagroup.com, an address which Plaintiff’s counsel
15
     attempted to contact several times prior to filing this case.
16
           9.      A WhoIs search of watkinsmediagroup.com points to the defunct
17
18 Illinois limited liability company Great Black Speakers, LLC.         A true and
19
     correct copy of the WhoIs search is included as Exhibit D.
20
           10.     Great Black Speakers, LLC was involuntarily dissolved on March
21
22 10, 2017, but continues to operate https://www.greatblackspeakers.com/. Also,
23 Watkins Media Group, LLC was also involuntarily dissolved on March 10,
24
   2017. A true and correct screen capture of https://www.greatblackspeakers.com/
25
26 is attached as Exhibit E; a true and correct copy of Watkins Media Group, LLC
27 and Great Black Speakers LLC File Detail Reports showing involuntary
28

                                                 3
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 4 of 11 PageID #:1



 1 dissolution are attached hereto as Exhibit F.
 2
           11.    Plaintiff is unaware of the true names and capacities of the
 3
     Defendants sued herein as DOES 1 through 10, inclusive, and for that reason,
 4
 5 sues such Defendants under such fictitious names. Plaintiff is informed and
 6 believes and on that basis alleges that such fictitiously named Defendants are
 7
   responsible in some manner for the occurrences herein alleged, and that
 8
 9 Plaintiff’s damages as herein alleged were proximately caused by the conduct of
10 said Defendants. Plaintiff will seek to amend the complaint when the names and
11
   capacities of such fictitiously named Defendants are ascertained. As alleged
12
13 herein, “Defendant” shall mean all named Defendants and all fictitiously named
14 Defendants.
15
           12.    For the purposes of this Complaint, unless otherwise indicated,
16
     “Defendant” includes all agents, employees, officers, members, directors, heirs,
17
18 successors, assigns, principals, trustees, sureties, subrogates, representatives and
19
     insurers of Defendants named in this caption.
20
                              FACTUAL ALLEGATIONS
21
22          13.   Plaintiff Christopher Sadowski is a professional photographer with a
23   photojournalistic style. He has been published in such publications and media
24
     outlets as: The New York Times, Fox News, Reader’s Digest, The New York Post,
25
26   The Record (Bergen County, New Jersey), The Star-Ledger, The Daily Mail

27   Online, The Herald News (Passaic County, New Jersey), Gannett Newspapers,
28

                                               4
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 5 of 11 PageID #:1



 1   New York Newsday, Boston Globe, Boston Herald, Los Angeles Times, Toronto
 2
     Sun, Newsweek Magazine, People Magazine, Us Weekly Magazine, the
 3
     Associated Press, USA Today, TMZ, NBC News, MSNBC, Splash News and
 4
 5   dozens of other leading news websites.
 6          14.   Sadowski is the sole author and exclusive rights holder to an original
 7
     photograph of Steel Gym in New York City (the “Steel Gym Photo”). A true and
 8
 9   correct copy of the original photograph is attached hereto as Exhibit G.

10          15.   Sadowski registered the Steel Gym Photo with the United States
11
     Copyright Office under registration number VA 1-972-936.
12
13          16.   Sadowski originally licensed the Images to Page Six (“Page Six”),

14   which is part of the Post Digital Network which also includes the New York Post.
15
     On August 6, 2015, Page Six ran an article that featured the Steel Gym Photo titled
16
     “Busta Rhymes arrested for throwing protein shake at gym worker” (“Page Six
17
18   Article”). A true and correct copy of the Page Six Article with the Steel Gym
19
     Photo is attached hereto as Exhibit H.
20
            17.   Sadowski’s Steel Gym Photo featured in the Page Six Article included
21
22   a credit below the bottom left corner crediting the image to Sadowski.
23          18.   Defendant operates http://brothersonsports.com/ which has over
24
     28,000 followers on Facebook and which provides general news and media
25
26   commentary          relating        to        black        men.                See

27   https://www.facebook.com/pg/brothersonsports/.
28

                                               5
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 6 of 11 PageID #:1



 1         19.    Defendant posts news stories to its Website to attract user traffic
 2
     and generate advertising revenue. In addition to online news stories, Defendant
 3
     leverages his reputation to sell expensive speaking engagements and
 4
 5 consultations. Defendant’s published consultation rate is $500 for a 30-minute
 6 consultation up to $3200 for a 5-hour consultation with promotional video
 7
   uploaded to YouTube. For events, his speaking rate ranges from $10,000-
 8
 9 $20,000. A true and correct copy of the Dr. Boyce Watkins’ published rates
10 from        https://www.greatblackspeakers.com/author/boycewatkins/           and
11
   https://boycewatkins.com/1-on-1-consultation/ is attached hereto as Exhibit I.
12
13         20. On or about July 8, 2018, Sadowski discovered an article on

14   Defendant’s Website featuring the Steel Gym Photo (“Infringing Article”). A true
15
     and correct screenshot of the Infringing Article featuring the Image with the photo
16
     credit removed is attached hereto as Exhibit J.
17
18          21.   On information and belief, Defendant extracted the Images from the
19
     Page Six Article. The Infringing Article discusses the same story about Busta
20
     Rhymes being arrested after throwing a protein drink at a gym employee that was
21
22   told in the Page Six article. The Steel Gym Photo was also uploaded to the
23   Website server in August 2015, the same month that Page Six ran the original
24
     article that featured the Steel Gym Photo. A true and correct screenshot of the
25
26   Steel Gym Photo on the Website showing the upload date is attached hereto as

27   Exhibit K.
28

                                               6
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 7 of 11 PageID #:1



 1          22.   On or about July 30, 2018, Plaintiff’s counsel sent a cease and desist
 2
     letter to Defendant alerting him to the infringement and requesting, inter alia, that
 3
     the Image be removed from Defendant’s Website.
 4
 5          23.   While the website is no longer online as of today’s date, on October
 6   2018, the Steel Gym Photo had not been removed from Defendant’s Website
 7
     despite repeated attempts by Plaintiff’s counsel to contact Defendant.
 8
 9          24.   Sadowski never authorized Defendant to use any of his images on

10   Defendant’s Website. Defendant has never been authorized to use the Steel Gym
11
     Photo.
12
13          25.   On information and belief, Defendant willfully removed Sadowski’s

14   photo attribution because Defendant knew it did not have permission to use the
15
     Images.
16
                              FIRST CAUSE OF ACTION
17
                             COPYRIGHT INFRINGEMENT
18                               17 U.S.C. § 101 et seq
19
            26.    Plaintiff incorporates by reference all of the above paragraphs of this
20
     Complaint as though fully stated herein.
21
22          27.   Plaintiff did not consent to, authorize, permit, or allow in any manner
23   the said use of Plaintiff’s unique and original Steel Gym Photo.
24
            28.   Plaintiff is informed and believes and thereon alleges that the
25
26   Defendant willfully infringed upon Plaintiff’s copyrighted Image in violation of

27   Title 17 of the U.S. Code, in that it used, published, communicated, benefited
28

                                                7
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 8 of 11 PageID #:1



 1   through, posted, publicized, and otherwise held out to the public for commercial
 2
     benefit, the original and unique Steel Gym Photo of the Plaintiff without Plaintiff’s
 3
     consent by using them in the Infringing Article on Defendant’s Website.
 4
 5          29.      As a result of Defendant’s violations of Title 17 of the U.S. Code,
 6   Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
 7
     statutory damages in an amount up to $150,000.00 per infringement pursuant to 17
 8
 9   U.S.C. § 504(c).

10          30.      As a result of the Defendant’s violations of Title 17 of the U.S. Code,
11
     the court in its discretion may allow the recovery of full costs as well as reasonable
12
13   attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.

14          31.      Plaintiff is also entitled to injunctive relief to prevent or restrain
15
     infringement of his copyright pursuant to 17 U.S.C. § 502.
16
                        SECOND CAUSE OF ACTION
17
        FALSIFICATION, REMOVAL, AND ALTERATION OF COPYRIGHT
18                   MANAGEMENT INFORMATION
                             17 U.S.C. § 1202
19
20          32.      Plaintiff incorporates by reference all of the above paragraphs of this
21   Complaint as though fully stated herein.
22
            33.      On information and belief, Defendant knew that Plaintiff created the
23
24   Steel Gym Image because, inter alia, the source of the image that Defendant used
25   to make the infringing copy, the Page Six Article, specifically attributed the Image
26
     to Plaintiff.
27
28          34.      Defendant intentionally falsified copyright management information

                                                    8
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 9 of 11 PageID #:1



 1   related to the Steel Gym Photo with the intent to induce, enable, facilitate, or
 2
     conceal an infringement of Plaintiff’s rights under the Copyright Act. Specifically,
 3
     Defendant purposefully failed to credit Plaintiff in order to mislead the public into
 4
 5   believing that Defendant either owned the image or had legitimately licensed it for
 6   use in the Infringing Articles.
 7
            35.     Defendant’s conduct constitutes a violation of 17 U.S.C. § 1202(a)
 8
 9   and 1202(b).

10          36.     Defendant’s falsification, removal, and/or alteration of that copyright
11
     management information was done without Plaintiff’s knowledge or authorization.
12
13          37.     Defendant’s falsification of said copyright management information

14   was done by Defendant intentionally, knowingly, and with the intent to induce,
15
     enable, facilitate, or conceal Defendant’s infringement of Plaintiff’s copyright in
16
     the Images. Defendant also knew, or had reason to know, that such removal and/or
17
18   alteration of copyright management information would induce, enable, facilitate,
19
     or conceal Defendant’s infringement of Plaintiff’s copyright in the Images.
20
            38.     Plaintiff has sustained significant injury and monetary damages as a
21
22   result of Defendant’s wrongful acts as hereinabove alleged, and as a result of being
23   involuntarily associated with Defendant in an amount to be proven.
24
            39.     In the alternative, Plaintiff may elect to recover statutory damages
25
26   pursuant to 17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from

27   Defendant for each violation of 17 U.S.C. § 1202.
28

                                                 9
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 10 of 11 PageID #:1



 1                                PRAYER FOR RELIEF
 2
      WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
 3
         • For statutory damages against Defendant in an amount up to $150,000.00
 4
 5          for each infringement pursuant to 17 U.S.C. § 504(c);
 6
         • For statutory damages against Defendant pursuant to 17 U.S.C. § 1203(c)(3)
 7
            in a sum of not more than $25,000 for each violation of 17 U.S.C. § 1202.
 8
 9       • For general and special damages against Defendant according to proof
10          together with interest thereon at the maximum legal rate;
11
         • For costs of litigation and reasonable attorney’s fees against Defendant
12
13          pursuant to 17 U.S.C. § 505;
14       • For an injunction preventing Defendant from further infringement of all
15
            copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and
16
17       • For any other relief the Court deems just and proper.
18
19
      Dated: October 18, 2019                       Respectfully submitted,
20
21                                                  /s/ Mathew K. Higbee
                                                    Mathew K. Higbee, Esq.
22                                                  Ill. Bar No. 6319929
23                                                  HIGBEE & ASSOCIATES
                                                    1504 Brookhollow Dr., Ste 112
24                                                  Santa Ana, CA 92705-5418
25                                                  (714) 617-8350
                                                    (714) 597-6559 facsimile
26                                                  Counsel for Plaintiff
27
28

                                               10
     Case: 1:19-cv-06891 Document #: 1 Filed: 10/18/19 Page 11 of 11 PageID #:1



 1                              DEMAND FOR JURY TRIAL
 2
            Plaintiff, Christopher Sadowski, hereby demands a trial by jury in the above
 3
      matter.
 4
 5
 6    Dated: October 18, 2019                        Respectfully submitted,
 7
 8                                                   /s/ Mathew K. Higbee
 9                                                   Mathew K. Higbee, Esq.
                                                     Ill. Bar No. 6319929
10                                                   HIGBEE & ASSOCIATES
11                                                   1504 Brookhollow Dr., Ste 112
                                                     Santa Ana, CA 92705-5418
12                                                   (714) 617-8350
13                                                   (714) 597-6559 facsimile
                                                     Counsel for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                11
